Case 1:17-cv-06261-VM-DCF Document 111-1 Filed 08/21/20 Page 1 of 25




                    EXHIBIT 1
        Case
         Case1:17-cv-06261-VM-DCF
               1:17-cv-06261-VM-DCF Document
                                     Document111-1
                                              108 Filed
                                                   Filed 08/07/20
                                                         08/21/20 Page
                                                                  Page 12 of
                                                                          of 425




                                                                                                      Joseph Gratz
                                                                                               415-362-6666 (main)
                                                                                            jgratz@durietangri.com
August 7, 2020

VIA ECF

J. Kevin Fee
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue NW
Washington, DC 20004
kevin.fee@morganlewis.com

 Re: International Code Council, Inc. et al. v. UpCodes, Inc. et al.
     Case No. 1:17-cv-6261-VM-DCF

Dear Counsel,

Pursuant to section II.B. of the Court’s Individual Practices, I write to advise you of deficiencies in the
International Code Council, Inc.’s new false advertising and unfair competition complaint against
Defendants UpCodes, Inc. and Garrett and Scott Reynolds.

ICC appears to have filed this lawsuit as a back-up plan to misuse unfair competition law to shut down a
superior competitor, since ICC’s first attempt to shut down UpCodes failed. See ECF No. 105. But the
complaint is deficient: First, it relies on non-actionable statements that reasonable customers would not
interpret to guarantee that UpCodes’ website is 100% accurate, 100% of the time. Second, it seeks to
impose liability for a miniscule set of minor errors that no reasonable customer would consider material
to a purchasing decision, because they are dwarfed by the amount of law that the UpCodes website
(incorporated by reference into ICC’s complaint) accurately presents. Additionally, as ICC’s own
website (also incorporated by reference) contains more errors than UpCodes’, and does not even attempt
to present current state and local amendments for many codes, ICC cannot plausibly allege injury from
UpCodes’ representations about UpCodes’ accuracy.

I.     The Alleged Misstatements Are Either Not Actionable, or Not Alleged to be False.

The majority of the alleged misstatements that ICC complains of are not actionable as false advertising
under the Lanham Act, New York Gen. Bus. Law § 349, or New York common law. “[G]eneralized or
exaggerated statements which a reasonable consumer would not interpret as a factual claim upon which
he could rely” are “puffery,” and may not serve as the basis for a false advertising suit. Fink v. Time
Warner Cable, 810 F. Supp. 2d 633, 644 (S.D.N.Y. 2011); see also Lipton v. Nature Co., 71 F.3d 464,
474 (2d Cir. 1995) (“Subjective claims about products, which cannot be proven either true or false, are
not actionable under the Lanham Act.”) (citation omitted). Whether statements are “puffery” is readily
resolved on a motion to dismiss. Fink v. Time Warner Cable, 714 F.3d 739, 742 & n.3 (2d Cir. 2013)
(affirming grant of motion to dismiss Section 349 claim where alleged misstatement was puffery).
        Case
         Case1:17-cv-06261-VM-DCF
               1:17-cv-06261-VM-DCF Document
                                     Document111-1
                                              108 Filed
                                                   Filed 08/07/20
                                                         08/21/20 Page
                                                                  Page 23 of
                                                                          of 425

J. Kevin Fee
August 7, 2020
Page 2

Most of the alleged misrepresentations are hyperbolic, clearly exaggerated statements that UpCodes’
website is “always up-to-date,” permits users to “never work from outdated code,” and affords a
“complete understanding” of the code. Compl. ¶¶ 50, 52, 70-71, 81-82, 91-92. These are not “concrete
and measurable” assertions that create liability. In re Nevsun Res. Ltd., No. 12 CIV. 1845 PGG, 2013
WL 6017402, at *9 (S.D.N.Y. Sept. 27, 2013). Whether UpCodes conveys a “complete understanding”
of the relevant laws is not measurable. No reasonable consumer would interpret statements like “always
up-to-date” and “never . . . outdated” as factual claims meaning that UpCodes’ website instantaneously
reflects newly adopted or revised codes the moment they are enacted and with complete accuracy. 1 That
would be impossible. These statements are not actionable false advertising. Dyson, Inc. v. Garry
Vacuum, LLC, No. CV 10-01626 MMM (VBKx), 2011 WL 13268002, at *15 (C.D. Cal. Jan. 4, 2011)
(claim that vacuum “always work[s] effectively” was non-actionable puffery); Punian v. Gillette Co.,
No. 14-CV-05028-LHK, 2016 WL 1029607, at *9 (N.D. Cal. Mar. 15, 2016) (claim that by buying
Duralock batteries you “will always have access to power” was non-actionable puffery); Shields v. Alere
Home Monitoring, Inc., No. C15-2580 CRB, 2015 WL 7272672, at *10 (N.D. Cal. Nov. 18, 2015)
(claim that home medical monitoring device is “accurate and reliable” was non-actionable puffery).

The remaining statements ICC identifies aren’t adequately alleged to be false. First, ICC claims that
Defendants falsely advertise that “UpCodes offers ‘Integrated Amendments,’” and that “they have ‘code
updates inserted’ with ‘local amendment styling.” Compl. ¶¶ 54-55. ICC highlights the statements that
“UpCodes hosts the adopted codes as enacted by the state or local jurisdiction” and that where states do
not provide integrated codes, “UpCodes has integrated the local amendments in jurisdiction[s] like
Pennsylvania and New York State.” Id. ¶ 54. But ICC nowhere alleges that UpCodes does not show
codes as adopted by jurisdictions, with their updates and code amendments integrated into the text. At
most, ICC alleges that among the tens of thousands of integrated amendments on UpCodes’ website,
about two dozen had errors. That does not make it false to say that UpCodes displays “integrated
amendments.” Hertz Corp. v. Avis, Inc., 867 F. Supp. 208, 212 (S.D.N.Y. 1994) (not false to advertise
that a service is available at “major airports” if it is operational at 36 of 39 such airports).

Second, ICC complains that UpCodes tweeted, “NJ 2018 codes are live with all 973 amendments
integrated.” Compl. ¶ 61. ICC alleges that the tweet is false because New Jersey instructed that any
references to Chapter 1 of the model International Building Code (“IBC”) 2018 be deleted, and
UpCodes’ site references “Chapter 1.” Id. ¶ 52. This allegation is wrong, in a way that is judicially
noticeable. UpCodes’ references are to Chapter 1 of the ACI 318 (the American Concrete Institute’s
Building Code Requirements, which New Jersey did not delete), not the IBC. Id. Indeed, ICC’s website
contains the exact same text that ICC complains about. See https://codes.iccsafe.org/content/
NJBC2018P2/chapter-19-concrete#NJBC2018P2_Ch19_Sec1905.1.1 (last visited Aug. 3, 2020).


1
  The same applies to these statements: “kept up to date with all the amendments integrated natively
into the code”; “understand all code relevant to your project”; “provide[s] a full understanding of the
applicable codes for your project”; “understand all the requirements for your jurisdiction in one place”;
“never miss important requirements in your jurisdiction.” Compl. ¶¶ 51-52, 54.
        Case
         Case1:17-cv-06261-VM-DCF
               1:17-cv-06261-VM-DCF Document
                                     Document111-1
                                              108 Filed
                                                   Filed 08/07/20
                                                         08/21/20 Page
                                                                  Page 34 of
                                                                          of 425

J. Kevin Fee
August 7, 2020
Page 3

Third, ICC alleges that UpCodes falsely claims to be “the only source of integrated amendments.”
Compl. ¶ 63. But ICC’s own screenshots show that UpCodes instead claims to be the only source of
integrated codes for “jurisdictions [that] do not provide integrated code books.” Id. ICC does not allege
that this is false; paragraph 64 points only to the integrated code books provided by New York State.

II.    Any Alleged Misstatement Is Not Material and ICC Cannot Plausibly Plead Injury.

ICC’s claims also fail because UpCodes’ representations are not material to any customer decision, as
required for all of ICC’s claims. Apotex Inc. v. Acorda Therapeutics, Inc., 823 F.3d 51, 63 (2d Cir.
2016) (Lanham Act); Andre Strishak & Assocs., P.C. v. Hewlett Packard Co., 300 A.D.2d 608, 609
(N.Y. App. 2d Dep’t 2002) (Section 349); Lorillard Tobacco Co. v. Jamelis Grocery, Inc., 378 F. Supp.
2d 448, 456 (S.D.N.Y. 2005) (elements of common law unfair competition mirror Lanham Act claim).
UpCodes hosts over a million sections of law across 499 different codes, totaling over 180,000 printed
pages. The integrated codes displayed by UpCodes include over 50,000 amendments that UpCodes
worked to display in integrated format for the first time ever. (By contrast, for many codes, ICC does
not even try to display years’ worth of amendments that jurisdictions have made after adopting model
codes.) Against this backdrop, ICC identifies about two dozen supposed errors. To the extent these
minor errors in the course of a Herculean effort to provide a valuable service make UpCodes’ claims of
correctness and completeness “inaccurate in an analytical sense,” that inaccuracy is not
“serious enough to constitute a misrepresentation” under false advertising law. Glenn v. Advert.
Publications, Inc., 251 F. Supp. 889, 904 (S.D.N.Y. 1966); see also Borden, Inc. v. Kraft, Inc., No. 84 C
5295, 1984 WL 1458, at *12 (N.D. Ill. Sept. 28, 1984) (Kraft’s “5 ounces of milk in every slice” claim
not a material misrepresentation where milk content was 4.6 oz.); Riddell, Inc. v. Schutt Sports, Inc., 724
F. Supp. 2d 963, 980 (W.D. Wis. 2010) (“technical” falsity not enough to support Lanham Act claim).

Furthermore, any technical falsity is immaterial to a purchasing decision as between ICC and UpCodes.
ICC’s website has more errors than ICC claims to have found on UpCodes’ website, all verifiable by
comparison to judicially noticeable statutory text, including substantive misstatements of the law. A
chart showing some of those errors is attached as Exhibit A. ICC cannot claim that UpCodes’ alleged
misstatements about its accuracy “are material, are likely to influence purchasing decisions, and have
actually influenced purchasing decisions of consumers” where ICC’s own offering is demonstrably less
accurate and more “riddled with errors.” Compl. ¶¶ 75, 86, 96. For the same reason, ICC cannot
plausibly allege competitive harm from any such alleged misstatement. New Colt Holding Corp. v. RJG
Holdings of Fla., Inc., 312 F. Supp. 2d 195, 234–35 (D. Conn. 2004) (no basis to infer likely injury
where plaintiff’s product was the same as the defendant’s in the respect in which defendant supposedly
misled consumers, because no reason to think customers would have chosen plaintiff’s product if they
had known the truth).

Finally, ICC pleads no facts showing that UpCodes’ representations about being the only place to find
integrated amendments for jurisdictions without integrated books are material. Such an allegation would
make no sense, as both UpCodes and ICC publicly display the text of the laws they host, so any
prospective customer can see what codes they show, and in what format.
        Case
         Case1:17-cv-06261-VM-DCF
               1:17-cv-06261-VM-DCF Document
                                     Document111-1 Filed 08/07/20
                                              108 Filed  08/21/20 Page
                                                                  Page 45 of
                                                                          of 425

J. Kevin Fee
August 7, 2020
Page 4

Sincerely,



Joseph Gratz



cc: The Honorable Victor Marrero
    United States District Court, SDNY
Case 1:17-cv-06261-VM-DCF Document 111-1
                                   108-1 Filed 08/21/20
                                               08/07/20 Page 6
                                                             1 of 25
                                                                  20




             EXHIBIT A
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 7
                                                                              2 of 25
                                                                                   20




                        Selection of Errors on the International Code Council, Inc.’s Website

                          Code Provision                                               ICC Website

1.   2015 Washington State Building Code § 504.4,                 Under “Type of Construction,” omits columns “A,” “B,”
     Number of Stories                                            and “C” under “Type IV”

     TABLE 504.4 ALLOWABLE NUMBER OF STORIES                      2015 Washington Building Code, § 504.4, available at
     ABOVE GRADE PLANE                                            https://codes.iccsafe.org/content/document/
                                                                  1337/14145291
     2015 Washington State Building Code, § 504.4,
     available at https://sbcc.wa.gov/sites/default/files/2019-
     12/ga_2015_IBC2ed_070119r.pdf

2.   2015 Washington State Building Code § 508.4.4.1,            Omits “Mass timber elements serving as fire barriers or
     Construction                                                horizontal assemblies to separate occupancies in Type IV-
                                                                 B or IV-C construction shall be separated from the interior
     “Required separations shall be fire barriers constructed in of the building with an approved thermal barrier consisting
     accordance with Section 707 or horizontal assemblies        of a minimum of ½ inch (12.7 mm) gypsum board or a
     constructed in accordance with Section 711, or both, so     material that is tested in accordance with and meets the
     as to completely separate adjacent occupancies. Mass        acceptance criteria of both the Temperature Transmission
     timber elements serving as fire barriers or horizontal      Fire Test and the Integrity Fire Test of NFPA 275.”
     assemblies to separate occupancies in Type IV-B or IV-C
     construction shall be separated from the interior of the    2015 Washington Building Code, § 508.4.4.1, available at
     building with an approved thermal barrier consisting of a https://codes.iccsafe.org/content/document/1337/
     minimum of ½ inch (12.7 mm) gypsum board or a               14145291
     material that is tested in accordance with and meets the
     acceptance criteria of both the Temperature Transmission
     Fire Test and the Integrity Fire Test of NFPA 275.”

     2015 Washington State Building Code, § 508.4.4.1,
     available at https://sbcc.wa.gov/sites/default/files/2019-
     12/ga_2015_IBC2ed_070119r.pdf


                                                                                                                           1
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 8
                                                                              3 of 25
                                                                                   20




                          Code Provision                                               ICC Website

3.   2015 Washington State Building Code § 403.3.2,               Omits “and buildings of Type IV-A and IV-B that are
     Water Supply to Required Fire Pumps                          more than 120 feet in building height”.

     “In all buildings that are more than 420 feet (128 m) in     2015 Washington Building Code, § 403.3.2, available at
     building height, and buildings of Type IV-A and IV-B         https://codes.iccsafe.org/content/document/1337/
     that are more than 120 feet in building height, required     14143513
     fire pumps shall be supplied by connections to not fewer
     than two water mains located in different streets.
     Separate supply piping shall be provided between each
     connection to the water main and the pumps. Each
     connection and the supply piping between the connection
     and the pumps shall be sized to supply the flow and
     pressure required for the pumps to operate.

     Exception: Two connections to the same main shall be
     permitted provided that the main is valved such that an
     interruption can be isolated so that the water supply will
     continue without interruption through not fewer than one
     of the connections.”

     2015 Washington State Building Code, § 403.3.2
     available at https://sbcc.wa.gov/sites/default/files/2019-
     12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                           2
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 9
                                                                              4 of 25
                                                                                   20




                          Code Provision                                               ICC Website

4.   2015 Washington State Building Code § 202,                   Omits definition of “MASS TIMBER.”
     Definitions
                                                                  2015 Washington State Building Code, § 202, available at
     “MASS TIMBER. Structural elements of Type IV                 https://codes.iccsafe.org/content/document/1337/14143051
     construction primarily of solid, built-up, panelized or
     engineered wood products that meet minimum cross
     section dimensions of Type IV construction.”

     2015 Washington State Building Code, § 202, available
     at https://sbcc.wa.gov/sites/default/files/2019-
     12/ga_2015_IBC2ed_070119r.pdf

5.   2015 Washington State Building Code § 509.4.1.1,             Omits Section 509.4.1.1.
     Type IV-B and IV-C Construction
                                                                  2015 Washington State Building Code, available at
     “Where Table 509 specifies a fire-resistance-rated           https://codes.iccsafe.org/content/document/1337/14145291
     separation, mass timber elements serving as fire barriers
     or horizontal assemblies to separate occupancies in Type
     IV-B or IV-C construction shall be separated from the
     interior of the incidental use with an approved thermal
     barrier consisting of a minimum of ½ inch (12.7 mm)
     gypsum board or a material that is tested in accordance
     with and meets the acceptance criteria of both the
     Temperature Transmission Fire Test and the Integrity
     Fire Test of NFPA 275.”

     2015 Washington State Building Code, § 509.4.1.1,
     available at https://sbcc.wa.gov/sites/default/files/2019-
     12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                         3
               Case
               Case1:17-cv-06261-VM-DCF
                    1:17-cv-06261-VM-DCF Document
                                         Document111-1
                                                  108-1 Filed
                                                        Filed08/21/20
                                                              08/07/20 Page
                                                                       Page10
                                                                            5 of
                                                                               of20
                                                                                  25




6.   2015 Washington State Building Code § 602.4, Type          Incorrectly displays section as “Type IV construction
     IV                                                         (Heavy Timber, HT) is that type of construction in which
                                                                the exterior walls are of noncombustible materials and the
     “Type IV construction is that type of construction in      interior building elements are of solid or laminated wood
     which the building elements are mass timber or             without concealed spaces. The details of Type IV
     noncombustible materials and have fire-resistance ratings construction shall comply with the provisions of this
     in accordance with Table 601. Mass timber elements         section and Section 2304.11. Exterior walls complying
     shall meet the fire-resistance rating requirements of this with Section 602.4.1 or 602.4.2 shall be permitted.
     section based on either the fire-resistance rating of the  Minimum solid sawn nominal dimensions are required for
     noncombustible protection, the mass timber, or a           structures built using Type IV construction (HT). For
     combination of both and shall be determined in             gluedlaminated members and structural composite lumber
     accordance with Section 703.2 or 703.3. The minimum        (SCL) members, the equivalent net finished width and
     dimensions and permitted materials for building elements depths corresponding to the minimum nominal width and
     shall comply with the provisions of this section including depths of solid sawn lumber are required as specified in
     Table 602.4.4 and Section 2304.11. Mass timber             Table 602.4. Cross-laminated timber (CLT) dimensions
     elements of Types IV-A, IV-B and IV-C construction         used in this section are actual dimensions.”
     shall be protected with noncombustible protection
     applied directly to the mass timber in accordance with     2015 Washington Building Code, § 602.4, available at
     Sections 602.4.1 through 602.4.3. The time assigned to     https://codes.iccsafe.org/content/document/1337/14147251
     the noncombustible protection shall be determined in
     accordance with Section 703.8 and comply with Section
     722.7.

     Cross-laminated timber shall be labeled as conforming to
     ANSI/APA PRG 320 as referenced in Section 2303.1.4.

     Exterior load-bearing walls and nonload-bearing walls
     shall be mass timber construction, or shall be of
     noncombustible construction.

     Exception: Exterior load-bearing walls and nonload-
     bearing walls of Type IV-HT Construction in accordance
     with Section 602.4.4.


                                                                                                                         4
           Case
           Case1:17-cv-06261-VM-DCF
                1:17-cv-06261-VM-DCF Document
                                     Document111-1
                                              108-1 Filed
                                                    Filed08/21/20
                                                          08/07/20 Page
                                                                   Page11
                                                                        6 of
                                                                           of20
                                                                              25




                     Code Provision                               ICC Website


The interior building elements, including nonload-
bearing walls and partitions, shall be of mass timber
construction or of noncombustible construction.

Exception: Interior building elements and nonload-
bearing walls and partitions of Type IV-HT Construction
in accordance with Section 602.4.4.

Combustible concealed spaces are not permitted except
as otherwise indicated in Sections 602.4.1 through
602.4.4. Combustible stud spaces within light frame
walls of Type IV-HT construction shall not be
considered concealed spaces, but shall comply with
Section 718.

In buildings of Type IV-A, B, and C, construction with
an occupied floor located more than 75 feet above the
lowest level of fire department access, up to and
including 12 stories or 180 feet above grade plane, mass
timber interior exit and elevator hoistway enclosures
shall be protected in accordance with Section 602.4.1.2.
In buildings greater than 12 stories or 180 feet above
grade plane, interior exit and elevator hoistway
enclosures shall be constructed of noncombustible
materials.”

2015 Washington State Building Code, § 602.4,
available at https://sbcc.wa.gov/sites/default/files/2019-
12/ga_2015_IBC2ed_070119r.pdf



                                                                                   5
                Case
                Case1:17-cv-06261-VM-DCF
                     1:17-cv-06261-VM-DCF Document
                                          Document111-1
                                                   108-1 Filed
                                                         Filed08/21/20
                                                               08/07/20 Page
                                                                        Page12
                                                                             7 of
                                                                                of20
                                                                                   25




                          Code Provision                                               ICC Website

7.   2015 Washington State Building Code § 602.4.1, Type          Incorrectly states text as “Fire-retardant-treated wood
     IV-A                                                         framing complying with Section 2303.2 shall be permitted
                                                                  within exterior wall assemblies with a 2-hour rating or
     “Building elements in Type IV-A construction shall be        less.”
     protected in accordance with Sections 602.4.1.1 through
     602.4.1.6. The required fire-resistance rating of            2015 Washington Building Code, § 602.4.1, available at
     noncombustible elements and protected mass timber            https://codes.iccsafe.org/content/document/1337/14147251
     elements shall be determined in accordance with Section
     703.2 or Section 703.3.”

     2015 Washington State Building Code, § 602.4.1,
     available at https://sbcc.wa.gov/sites/default/files/2019-
     12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                         6
                Case
                Case1:17-cv-06261-VM-DCF
                     1:17-cv-06261-VM-DCF Document
                                          Document111-1
                                                   108-1 Filed
                                                         Filed08/21/20
                                                               08/07/20 Page
                                                                        Page13
                                                                             8 of
                                                                                of20
                                                                                   25




                          Code Provision                                               ICC Website

8.   2015 Washington State Building Code § 602.4.1.1,             Omits Section 602.4.1.1
     Exterior Protection
                                                                  2015 Washington Building Code, available at
     “The outside face of exterior walls of mass timber           https://codes.iccsafe.org/content/document/1337/14147251
     construction shall be protected with noncombustible
     protection with a minimum assigned time of 40 minutes
     as determined in Section 722.7.1. All components of the
     exterior wall covering, shall be of noncombustible
     material except water resistive barriers having a peak
     heat release rate of less than 150 kW/m2, a total heat
     release of less than 20 MJ/m2 and an effective heat of
     combustion of less than 18 MJ/kg as determined in
     accordance with ASTM E1354 and having a flame
     spread index of 25 or less and a smoke-developed index
     of 450 or less as determined in accordance with ASTM
     E84 or UL 723. The ASTM E1354 test shall be
     conducted on specimens at the thickness intended for
     use, in the horizontal orientation and at an incident
     radiant heat flux of 50 kW/m2.”

     2015 Washington State Building Code, § 602.4.1.1,
     available at https://sbcc.wa.gov/sites/default/files/2019-
     12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                         7
                 Case
                 Case1:17-cv-06261-VM-DCF
                      1:17-cv-06261-VM-DCF Document
                                           Document111-1
                                                    108-1 Filed
                                                          Filed08/21/20
                                                                08/07/20 Page
                                                                         Page14
                                                                              9 of
                                                                                 of20
                                                                                    25




                           Code Provision                                               ICC Website

9.    2015 Washington State Building Code § 602.4.1.2,             Omits Section 602.4.1.2.
      Interior Protection
                                                                   2015 Washington Building Code, available at
      “Interior faces of all mass timber elements, including the   https://codes.iccsafe.org/content/document/1337/14147251
      inside faces of exterior mass timber walls and mass
      timber roofs, shall be protected with materials complying
      with Section 703.5.”

      2015 Washington State Building Code, § 602.4.1.2,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf

10.   2015 Washington State Building Code § 602.4.1.3,             Omits Section 602.4.1.3.
      Floors
                                                                   2015 Washington Building Code, available at
      “The floor assembly shall contain a noncombustible           https://codes.iccsafe.org/content/document/1337/14147251
      material not less than 1 inch in thickness above the mass
      timber. Floor finishes in accordance with Section 804
      shall be permitted on top of the noncombustible material.
      The underside of floor assemblies shall be protected in
      accordance with 602.4.1.2.”

      2015 Washington State Building Code, § 602.4.1.3,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                          8
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 15
                                                                              10 of 25
                                                                                    20




                           Code Provision                                               ICC Website

11.   2015 Washington State Building Code § 602.4.1.4,             Omits Section 602.4.1.4.
      Roofs
                                                                   2015 Washington Building Code, available at
      “The interior surfaces of roof assemblies shall be           https://codes.iccsafe.org/content/document/1337/14147251
      protected in accordance with Section 602.4.1.2. Roof
      coverings in accordance with Chapter 15 shall be
      permitted on the outside surface of the roof assembly.”

      2015 Washington State Building Code, § 602.4.1.4,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf

12.   2015 Washington State Building Code § 602.4.1.5,             Omits Section 602.4.1.5.
      Concealed Spaces
                                                                   2015 Washington Building Code, available at
      “Concealed spaces shall not contain combustibles other       https://codes.iccsafe.org/content/document/1337/14147251
      than electrical, mechanical, fire protection, or plumbing
      materials and equipment permitted in plenums in
      accordance with Section 602 of the International
      Mechanical Code, and shall comply with all applicable
      provisions of Section 718. Combustible construction
      forming concealed spaces shall be protected in
      accordance with Section 602.4.1.2.”

      2015 Washington State Building Code, § 602.4.1.5,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                          9
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 16
                                                                              11 of 25
                                                                                    20




                           Code Provision                                                ICC Website

13.   2015 Washington State Building Code § 602.4.1.6,             Omits Section 602.4.1.6.
      Shafts
                                                                   2015 Washington Building Code, available at
      “Shafts shall be permitted in accordance with Sections       https://codes.iccsafe.org/content/document/1337/14147251
      713 and 718. Both the shaft side and room side of mass
      timber elements shall be protected in accordance with
      Section 602.4.1.2.”

      2015 Washington State Building Code, § 602.4.1.6,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf

14.   2015 Washington State Building Code § 602.4.2, Type          Incorrectly states text as “Cross-laminated timber
      IV-B                                                         complying with Section 2303.1.4 shall be permitted within
                                                                   exterior wall assemblies with a 2-hour rating or less,
      “Building elements in Type IV-B construction shall be        provided the exterior surface of the cross-laminated timber
      protected in accordance with Sections 602.4.2.1 through      is protected by one the following:
      602.4.2.6. The required fire-resistance rating of                1. Fire-retardant-treated wood sheating complying
      noncombustible elements or mass timber elements shall                with Section 2303.2 and not less than 15/32 inch
      be determined in accordance with Section 703.2 or                    (12mm) thick;
      703.3.”                                                          2. Gypsum board not less than ½ inch (12.7 mm)
                                                                           thick; or
      2015 Washington State Building Code, § 602.4.2,                  3. A noncombustible material.”
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf                                2015 Washington Building Code, § 602.4.2, available at
                                                                   https://codes.iccsafe.org/content/document/1337/14147251




                                                                                                                            10
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 17
                                                                              12 of 25
                                                                                    20




                           Code Provision                                               ICC Website

15.   2015 Washington State Building Code § 602.4.2.1,             Omits Section 602.4.2.1
      Exterior Protection
                                                                   2015 Washington Building Code, available at
      “The outside face of exterior walls of mass timber           https://codes.iccsafe.org/content/document/1337/14147251
      construction shall be protected with noncombustible
      protection with a minimum assigned time of 40 minutes
      as determined in Section 722.7.1. All components of the
      exterior wall covering shall be of noncombustible
      material except water resistive barriers having a peak
      heat release rate of less than 150 kW/m2, a total heat
      release of less than 20 MJ/m2 and an effective heat of
      combustion of less than 18 MJ/kg as determined in
      accordance with ASTM E1354, and having a flame
      spread index of 25 or less and a smoke-developed index
      of 450 or less as determined in accordance with ASTM
      E84 or UL 723. The ASTM E1354 test shall be
      conducted on specimens at the thickness intended for
      use, in the horizontal orientation and at an incident
      radiant heat flux of 50 kW/m2.”

      2015 Washington State Building Code, § 602.4.2.1,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                        11
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 18
                                                                              13 of 25
                                                                                    20




                           Code Provision                                                ICC Website

16.   2015 Washington State Building Code § 602.4.3, Type          Incorrectly states text as "Wood columns shall be sawn or
      IV-C                                                         glued laminated and shall be not less than 8 inches (203
                                                                   mm), nominal, in any dimension where supporting floor
      “Building elements in Type IV-C construction shall be        loads and not less than 6 inches (152 mm) nominal in
      protected in accordance with Sections 602.4.3.1 through      width and not less than 8 inches (203 mm) nominal in
      602.4.3.6. The required fire-resistance rating of building   depth where supporting roof and ceiling loads only.
      elements shall be determined in accordance with              Columns shall be continuous or superimposed and
      Sections 703.2 or 703.3.”                                    connected in an approved manner. Protection in
                                                                   accordance with Section 704.2 is not required.”
      2015 Washington State Building Code, § 602.4.3,
      available at https://sbcc.wa.gov/sites/default/files/2019-   2015 Washington Building Code, § 602.4.3, available at
      12/ga_2015_IBC2ed_070119r.pdf                                https://codes.iccsafe.org/content/document/1337/14147251




                                                                                                                           12
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 19
                                                                              14 of 25
                                                                                    20




                           Code Provision                                                ICC Website

17.   2015 Washington State Building Code § 602.4.3.1,              Omits Section 602.4.3.1.
      Exterior Protection
                                                                    2015 Washington Building Code, available at
      “The exterior side of walls of combustible construction       https://codes.iccsafe.org/content/document/1337/14147251
      shall be protected with noncombustible protection with a
      minimum assigned time of 40 minutes as determined in
      Section 722.7.1. All components of the exterior wall
      covering, shall be of noncombustible material except
      water resistive barriers having a peak heat release rate of
      less than 150 kW/m2, a total heat release of less than 20
      MJ/m2 and an effective heat of combustion of less than
      18 MJ/kg as determined in accordance with ASTM
      E1354 and having a flame spread index of 25 or less and
      a smoke-developed index of 450 or less as determined in
      accordance with ASTM E84 or UL 723. The ASTM
      E1354 test shall be conducted on specimens at the
      thickness intended for use, in the horizontal orientation
      and at an incident radiant heat flux of 50 kW/m2.”

      2015 Washington State Building Code, § 602.4.3.1,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                         13
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 20
                                                                              15 of 25
                                                                                    20




                           Code Provision                                               ICC Website

18.   2015 Washington State Building Code § 602.4.4, Type        Incorrectly displays text as "Wood beams and girders shall
      IV-HT                                                      be of sawn or glued-laminated timber and shall be not less
                                                                 than 6 inches (152 mm) nominal in width and not less than
      “Type IV-HT construction (Heavy Timber, HT) is that        10 inches (254 mm) nominal in depth. Framed sawn or
      type of construction in which the exterior walls are of    glued-laminated timber arches, which spring from the
      noncombustible materials and the interior building         floor line and support floor loads, shall be not less than 8
      elements are of solid wood, laminated heavy timber or      inches (203 mm) nominal in any dimension. Framed
      structural composite lumber (SCL), without concealed       timber trusses supporting floor loads shall have members
      spaces. The minimum dimensions for permitted materials of not less than 8 inches (203 mm) nominal in any
      including solid timber, glued-laminated timber, structural dimension.”
      composite lumber (SCL) and cross-laminated timber
      (CLT) and details of Type IV construction shall comply     2015 Washington Building Code, § 602.4.4, available at
      with the provisions of this section, including Table       https://codes.iccsafe.org/content/document/1337/14147251
      602.4.4 and Section 2304.11. Exterior walls complying
      with Section 602.4.4.1 or 602.4.4.2 shall be permitted.
      Interior walls and partitions not less than 1 hour fire-
      resistance rating or heavy timber conforming with
      Section 602.4.4.8.1 shall be permitted. Cross-laminated
      timber (CLT) dimensions used in this section are actual
      dimensions. Lumber decking shall be in accordance with
      Section 2304.9.”

      2015 Washington State Building Code, § 602.4.4,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                          14
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 21
                                                                              16 of 25
                                                                                    20




                           Code Provision                                                 ICC Website

19.   2015 Washington State Building Code § 602.4.4.1,             Omits Section 602.4.4.1.
      Fire-Retardant-Treated Wood in Exterior Walls
                                                                   2015 Washington Building Code, available at
      “Fire-retardant-treated wood framing and sheathing           https://codes.iccsafe.org/content/document/1337/14147251
      complying with Section 2303.2 shall be permitted within
      exterior wall assemblies not less than 6 inches (152 mm)
      in thickness with a 2-hour rating or less.”

      2015 Washington State Building Code, § 602.4.4.1,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf

20.   2015 Washington State Building Code § 703.8,                 Omits Section 703.8.
      Determination of Noncombustible Protection Time
      Contribution                                                 2015 Washington Building Code, available at
                                                                   https://codes.iccsafe.org/content/document/1337/14147447
      “The time, in minutes, contributed to the fire-resistance
      rating by the noncombustible protection of mass timber
      building elements, components, or assemblies, shall be
      established through a comparison of assemblies tested
      using procedures set forth in ASTM E119 or UL 263.
      The test assemblies shall be identical in construction,
      loading, and materials, other than the noncombustible
      protection. The two test assemblies shall be tested to the
      same criteria of structural failure . . . .”

      2015 Washington State Building Code, § 703.8,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                        15
                  Case 1:17-cv-06261-VM-DCF Document 111-1
                                                     108-1 Filed 08/21/20
                                                                 08/07/20 Page 22
                                                                               17 of 25
                                                                                     20




                            Code Provision                                                   ICC Website

21.   2015 Washington State Building Code § 703.9,                    Omits Section 703.9.
      Sealing of Adjacent Mass Timber Elements
                                                                      2015 Washington Building Code, available at
      “In buildings of Type IV-A, IV-B, and IV-C                      https://codes.iccsafe.org/content/document/1337/14147447
      construction, sealant or adhesive shall be provided to
      resist the passage of air in the following locations . . . .”

      2015 Washington State Building Code, § 703.9,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                           16
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 23
                                                                              18 of 25
                                                                                    20




                           Code Provision                                                 ICC Website

22.   2015 Washington State Building Code § 718.2.1,                 Omits item 9.
      Fireblocking Materials
                                                                     2015 Washington Building Code, § 718.2.1, available at
      “Fireblocking shall consist of the following materials:        https://codes.iccsafe.org/content/document/1337/14147447
      1. Two-inch (51 mm) nominal lumber.
      2. Two thicknesses of 1-inch (25 mm) nominal lumber
      with broken lap joints.
      3. One thickness of 0.719-inch (18.3 mm) wood
      structural panels with joints backed by 0.719-inch (18.3
      mm) wood structural panels.
      4. One thickness of 0.75-inch (19.1 mm) particleboard
      with joints backed by 0.75-inch (19 mm) particleboard.
      5. One-half-inch (12.7 mm) gypsum board.
      6. One-fourth-inch (6.4 mm) cement-based millboard.
      7. Batts or blankets of mineral wool, mineral fiber or
      other approved materials installed in such a manner as to
      be securely retained in place.
      8. Cellulose insulation installed as tested for the specific
      application.
      9. Mass timber complying with Section 2304.”

      2015 Washington State Building Code, § 718.2.1,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                          17
                 Case 1:17-cv-06261-VM-DCF Document 111-1
                                                    108-1 Filed 08/21/20
                                                                08/07/20 Page 24
                                                                              19 of 25
                                                                                    20




                           Code Provision                                                 ICC Website

23.   2015 Washington State Building Code § 722.7, Fire-           Omits Section 722.7.
      Resistance Rating of Mass Timber
                                                                   2015 Washington Building Code, available at
      “The required fire resistance of mass timber elements in     https://codes.iccsafe.org/content/document/1337/14147447
      Section 602.4 shall be determined in accordance with
      Section 703.2 or 703.3. The fire-resistance rating of
      building elements shall be as required in Tables 601 and
      602 and as specified elsewhere in this code. The fire-
      resistance rating of the mass timber elements shall
      consist of the fire resistance of the unprotected element
      added to the protection time of the noncombustible
      protection.”

      2015 Washington State Building Code, § 722.7,
      available at https://sbcc.wa.gov/sites/default/files/2019-
      12/ga_2015_IBC2ed_070119r.pdf




                                                                                                                        18
                     Case 1:17-cv-06261-VM-DCF Document 111-1
                                                        108-1 Filed 08/21/20
                                                                    08/07/20 Page 25
                                                                                  20 of 25
                                                                                        20




                               Code Provision                                                  ICC Website

    24.   Ohio Building Code Table 2306.3(2), Allowable Shear           Incorrectly displays
          Values (plf) for Wind or Seismic Loading on Shear
          Walls of Fiberboard Sheathing Board Construction                                FASTENER Size
          Utilizing Staples for Type V Construction Only                      No. 16 gage galvanized staple, 7/16” crownf
                                                                               No. 16 gage galvanized staple, 1” crownf
                            FASTENER Size
                No. 11 gage galvanized staple, 7/16” crownf             2017 Ohio Building Code with Aug 2018 Updates &
                 No. 11 gage galvanized staple, 1” crownf               Errata 02-08-19, Table 2306.3(2), available at
                                                                        https://codes.iccsafe.org/content/chapter/13425/
          Ohio Building Code 2017, Table 2306.3(2), available at
          https://www.com.ohio.gov/documents/dico_2017
          %20OBC%20Amendments%20(Ch%201,%202,
          %203,%207,%209,%2010,%2016,%2022,%2023,
          %2025,%2026,%2034,%2035)%20Effective%20
          August%201,%202018.pdf

    25.   Building Code 2018 of New Jersey § 911.1.1, Location          “The location and accessibility of the fire command center
          and Access                                                    shall be approved by the fire subcode official.”

          “lxiii. In Section 911.1.1, Location and access, ‘fire code   2018 International Building Code, New Jersey Edition,
          official’ shall be deleted and ‘fire protection subcode       available at
          official’ shall be inserted.”                                 https://codes.iccsafe.org/content/NJBC2018P2/chapter-9-
                                                                        fire-protection-and-life-safety-systems.
          N.J. Admin. Code § 5:23-3.14. 1




1
 New Jersey adopts the “2018 International Building Code . . . as the building subcode for New Jersey subject to the
modifications stated in (b) . . . .” N.J. Admin Code § 5:23-3.14(a). Section 5:23-3.14(b) sets forth the modifications to the
building subcode, including to Section 911.1.1 of the building subcode. N.J. Admin Code §§ 5:23-3.14(b), (b)(8)(lxiii).


                                                                                                                                19
